Ford, Judge:
The case listed above has been submitted on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed HG (Examiner’s Initials) by Examiner H. Golub (Examiner’s Name) on the invoices covered by the above protest and assessed with duty at the rate of 20% ad valorem under the provisions of Paragraph 372 of the Tariff Act of 1930, as modified by T.D. 51802, consists of Maag Rack Cutting Machine Type SH-100-Z, No. 4’999 which was classified as a machine for cutting or hobbing gears and is claimed to be dutiable under said paragraph, as modified supra, at 15% ad valorem as a machine tool.
IT IS FURTHER STIPULATED AND AGREED that said machine is not used for cutting or hobbing gears but is used for cutting racks.
IT IS FURTHER STIPULATED AND AGREED that said machine is operated by other than hand power and employs a tool for work on metal.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, the same being limited to the item marked “A” as aforesaid.
Accepting the foregoing stipulation of fact, we find and hold the items of merchandise, marked “A” and initialed PIG on the invoice by Examiner H. Golub, to be properly dutiable as a machine tool at the rate of 15 per centum ad valorem under paragraph 372, Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802.
To the extent indicated, the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.